PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/516,902
Filing Date: 19 Jul 2019
Appellant(s): Phillips-Grafflin, Calder



__________________
Justin B. Foster 
(Reg. 77,409)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief file 7-September-2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Regarding claims 1, 11 and 15 Appellant(s) argue:

Appellant argues (page 11 paragraph 2) “Specifically, Appellant respectfully submits that Kawamoto in view of Bhatia fails to teach or reasonably suggest at least the features of independent claim 1 reciting determining a probability that a result of the performance of the requested task will be a failure result and applying a second local-model update to the local model based on the determined probability.
(Page 13 paragraph 1) “The Examiner appears to equate the disclosure in Kawamoto of verifying safety of a personalization function to the claimed feature of determining a probability that a result of the performance of the requested task will be a failure result.  Final Office Action, Pgs. 8-9.  However, Kawamoto discloses verifying whether or not the personalization function is guaranteed safe.”




The examiner would like to point out to the instant application.  Below are disclosures/descriptions from the instant application for the following terms:
Local model: [Instant Paragraph 19], Local model 122 may include data that represents a model, which in turn may represent one or more concepts, rules, constraints, etc., to allow task-execution device 102 to carry out a task. For example, the local model may represent one or more maps, perceived scenes, 3D-pose estimations of objects, or other concepts that allow the task-execution device to understand an environment or a context of (or around) the task-execution device. As another example, the local model may represent a set of rules or constraints to allow the task-execution device to carry out one or more actions for performing the task. For instance, the local model could include a constraint that the task-execution device, if capable of moving or traveling within its environment, should not take a given path or trajectory under certain conditions.
Global model: [Instant Paragraph 21], Global model 128, similar to local models 122, 124, and/or 126, may include data that represents a model, which in tum may represent one or more concepts, rules, constraints, etc., to allow task-execution devices 102, 104, 106, or any other task-execution 
Determined probability of failure:  [Instant Paragraph 39], As a further possibility, executing the performance of the requested task may include executing a simulation of the requested task-e.g., a simulation executed based on various combinations of sensors of task-execution devices and/or a simulation executed with sources of noise. The result of the simulation may be a probability that the result of the performance of the action will be a failure result.

Kawamoto’s disclosure pertains to autonomous driving utilizing global-model (i.e. global map information) that includes map information of areas surrounding the route that will be travelled by the autonomous vehicle.  The autonomous vehicle obtains local information (i.e. narrow range information around the vehicle) such as position of the lane on the road being travelled, traveling speed, detailed shape of the road, traffic signs, traffic lights, and so on.  The local information (i.e. local model) is also used to update the global model.



[Kawamoto Paragraph 90], The local map processing section 72 extracts, as local information, local map-based narrow-range information around the vehicle such as position of the lane on the road being travelled, traveling speed, detailed shape of the road, traffic signs, traffic lights, and so on from the environmental information extracted based on the detection results and supplies the information to the behavior planning section 75. The local map processing section 72 also supplies the environmental information to the global map processing section 73.
[Kawamoto Paragraph 138], In step S53, the global map processing section 73 extracts, from the environment information, global information that includes map information of the areas surrounding the route that will be travelled by the own vehicle from now and traffic information on the route and supplies the global information to the route planning section 74.

	Kawamoto also discloses performing a simulation by a behaving planning section which plans a behavior for activating the vehicle body action (i.e. simulate movement of a vehicle) (emphasis added) which also includes personalization function, more specifically steering angle, braking timing, accelerator opening angle, etc.  Once the simulation of vehicle body action(s) have been verified via repeated no possibility (emphasis added) of accidents and that safety is guaranteed (i.e. zero possibility of failure).

[Kawamoto Paragraph 102], When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification result. 
[Kawamoto Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action. More specifically, the behavior planning section 75 determines, for example, a steering angle of the steering, braking timing, accelerator opening angle, and so on required to change the lane as a deliberate action when it is necessary to change the lane because of the relationship between the route such as turning right or left next and the currently travelled lane based on detailed road shape and travelled lane information, local information, and route information found from the global information. The behavior planning section 75 supplies the command associated with the deliberate action to the autonomous driving control section 53. 
repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thereby reproducing autonomous driving using the personalization function, recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11. It should be noted that a detailed configuration of the verification apparatus 13 will be described later with reference to FIG. 15.  
[Kawamoto Paragraph 104], When the decision result can be considered safe with no possibility of accidents even after correction of the command with a personalization function, the personalization function updating section 95 reads the personalization function stored in the learning result storage section 92 and whose safety is guaranteed by the verification apparatus 13, and updates the personalization function stored in the personalization function storage section 54.


Therefore, based on the disclosures of the instant application which explicitly states that a probability of the performance of the requested task (i.e. actions of an autonomous vehicle) will be a failure result, can be derived from simulation of the requested task [Instant paragraph 39] is consistent with the teachings of Kawamoto in view of Bhatia as described above.  	
Thus, the examiner believes the rejection should be sustained.

Appellant argues (page 13 paragraph 2) “Kawamoto fails to disclose determining a probability that the personalization function is safe or will result in an accident.  Furthermore, Kawamoto fails to disclose determining any probability whatsoever.”

The examiner submits to The Board that the above limitation is taught by the cited references (Kawamoto in view of Bhatia).

Kawamoto explicitly discloses: obtaining a verification result through simulation of vehicle movement by repeatedly verifying the simulation.  The result of the simulation is guaranteed to be safe with no possibility of accidents. (emphasis added) 

[Kawamoto Paragraph 104], When the decision result can be considered safe with no possibility of accidents even after correction of the command with a personalization function, the personalization function updating section 95 reads the personalization function stored in the learning result storage section 92 and whose safety is guaranteed by the verification apparatus 13, and updates the personalization function stored in the personalization function storage section 54.
[Kawamoto Paragraph 102], The verification apparatus 13 is an apparatus realized, for example, by cloud computing. When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification result. To be more specific, the verification apparatus 13 corrects the command virtually determined by the autonomous driving control section 53 using the personalization function and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thereby reproducing autonomous driving using the personalization function, recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11. It should be noted that a detailed configuration of the verification apparatus 13 will be described later with reference to FIG. 15.


[Instant Paragraph 39], As a further possibility, executing the performance of the requested task may include executing a simulation of the requested task-e.g., a simulation executed based on various combinations of sensors of task-execution devices and/or a simulation executed with sources of noise. The result of the simulation may be a probability that the result of the performance of the action will be a failure result.

	Therefore, based on the disclosures of the instant application which explicitly states that a probability of the performance of the requested task (i.e. actions of an autonomous vehicle) will be a failure result, can be derived from simulation of the requested task [Instant paragraph 39] is consistent with the teachings of Kawamoto in view of Bhatia as described above.  	
Thus, the examiner believes the rejection should be sustained.

Regarding claims 3, 12 and 18 Appellant(s) argue:

Appellant argues (page 15 paragraph 1) “The Examiner appears to equate simulating the activation of the vehicle body action section 33 and verifying that no accidents occurred during the simulation of the claimed feature determining the probability that the result of the performance of the requested task will be failure result 

The examiner submits to The Board that the above limitation is taught by the cited references (Kawamoto in view of Bhatia).

Kawamoto explicitly discloses: obtaining a verification result through simulation of vehicle movement by repeatedly verifying the simulation.  The result of the simulation is guaranteed to be safe with no possibility of accidents. (emphasis added) 
The simulation(s) of vehicles movement is executed to ensure the tasks (i.e. movements of the vehicle) does not lead to an accident (i.e. failure of the tasks).  Therefore, if a result of the simulation result in a failure, a corrective action is taken to update the tasks and simulated again to ensure safety is guaranteed and zero possibility/probability of failure exist which can lead to an accident.

[Kawamoto Paragraph 104], When the decision result can be considered safe with no possibility of accidents even after correction of the command with a personalization function, the personalization function updating section 95 reads the personalization function stored in the learning result storage section 92 and whose safety is guaranteed by the verification apparatus 13, 
[Kawamoto Paragraph 256], verification result decision section 94 decides, based on a verification result, whether or not the corrected action using the personalization function has realized problem-free driving in a virtual space.
[Kawamoto Paragraph 102], The verification apparatus 13 is an apparatus realized, for example, by cloud computing. When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification result. To be more specific, the verification apparatus 13 corrects the command virtually determined by the autonomous driving control section 53 using the personalization function and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thereby reproducing autonomous driving using the personalization function, recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11. It should be noted that a detailed configuration of the verification apparatus 13 will be described later with reference to FIG. 15.


[Instant Paragraph 39], As a further possibility, executing the performance of the requested task may include executing a simulation of the requested task-e.g., a simulation executed based on various combinations of sensors of task-execution devices and/or a simulation executed with sources of noise. The result of the simulation may be a probability that the result of the performance of the action will be a failure result.

	Therefore, based on the disclosures of the instant application which explicitly states that a probability of the performance of the requested task (i.e. actions of an autonomous vehicle) will be a failure result, can be derived from simulation of the requested task [Instant paragraph 39] is consistent with the teachings of Kawamoto in view of Bhatia as described above.  	
Thus, the examiner believes the rejection should be sustained.


Regarding claim 4 Appellant(s) argue:

Appellant argues (page 16 paragraph 1) “In particular, Appellant respectfully submits that the combination of Kawamoto and Bhatia fails to teach or reasonably suggest at least the features of claim 4 reciting determining the probability that the result 

The examiner submits to The Board that the above limitation is taught by the cited references (Kawamoto in view of Bhatia).

	Kawamoto explicitly discloses verification of simulation of vehicles movements and collecting/monitoring various components of vehicle environment (i.e. accelerator, brake, steering, operation information of turn signals, windshield wipers, Antilock Brake System, Traction Control System, Lane Keep Assist System, Adaptive Cruise Control, etc.) information which also includes failure-related information or warning information and error information.
	The verification of simulation takes in account the various information obtained from the vehicle and the vehicles environment to ensure the safety is guaranteed and no possibility/probability of failure can occur which can lead to an accident.  
	For example, if a failure-related information is obtained for a brake during the simulation of the vehicles movement, the verification result of the simulation would result in a failure, which could cause an accident.  Every components of the vehicle that are involved for the autonomous driving is verified during the simulation to ensure safety of the vehicle and its occupant(s).
	A person of ordinary skill in the art before the effective filing date of the invention would easily recognize the importance of safety critical components.  To state that a failure related information pertaining to a brake (i.e. components of a vehicle) is not 

[Kawamoto Paragraph 5], sensors are installed in motor vehicles to monitor a variety of conditions such as speed, acceleration, and position. In autonomous driving, a next action is determined on the basis of ever-changing detection results detected by these various sensors. 
[Kawamoto Paragraph 248], Further, information about in-vehicle environment may include one or a plurality of pieces of information from among in-vehicle (at driver's seat, assistant driver's seat, and each passenger's seat) environment measured values (e.g., temperature, humidity, air flow, vibration, noise, illuminance, oxygen concentration), data of sensors mounted to the target motor vehicle, real-time information related to motor vehicle's motion, motor vehicle's position, traveling direction (and measurement accuracy thereof), motor vehicle's speed, angular speed, acceleration, and angular acceleration (and measurement accuracy thereof), operation values in connection with the accelerator, brake, and steering, operation information of turn signals, windshield wipers, and other mounted equipment, activation states of safety apparatuses such as ABS (Antilock Brake System), TCS (Traction Control System), LKAS (Lane Keep Assist System), and ACC (Adaptive Cruise Control), and failure-related information or warning information and error information.    

[Kawamoto Paragraph 203], A description will be given next of a configuration example of the verification apparatus 13 that supplies not only a verification result but also failure data and correct data to the driving control apparatus 11.

Thus, the examiner believes the rejection should be sustained.

Regarding claim 5 Appellant(s) argue:

Appellant argues (page 17 paragraph 1) “In particular, Appellant respectfully submits that the combination of Kawamoto and Bhatia fails to teach or reasonable suggest at least the feature of claim 5 reciting determining the probability that the result of the performance of the requested task will be the failure result based on a probability that a task specified by the execution policy will fail.”

The examiner submits to The Board that the above limitation is taught by the cited references Kawamoto in view of Bhatia.

The examiner would like to point out to the instant application.  Below are disclosures/descriptions from the instant application for the following terms:

Execution policy: [Instant Paragraph 39], As another possibility, a failure result may occur if an actuator of task-execution device 102, used to execute the performance of the task, fails to act or fails to fully complete an action of the execution policy.
Determined probability of failure:  [Instant Paragraph 39], As a further possibility, executing the performance of the requested task may include executing a simulation of the requested task-e.g., a simulation executed based on various combinations of sensors of task-execution devices and/or a simulation executed with sources of noise. The result of the simulation may be a probability that the result of the performance of the action will be a failure result.

Kawamoto’s disclosure pertains to autonomous driving utilizing global-model (i.e. global map information) that includes map information of areas surrounding the route that will be travelled by the autonomous vehicle.  The autonomous vehicle obtains local information (i.e. narrow range information around the vehicle) such as position of the lane on the road being travelled, traveling speed, detailed shape of the road, traffic signs, traffic lights, and so on.  The local information (i.e. local model) is also used to (emphasis added) is simulated by a verification apparatus.

Kawamoto’s disclosure ensures/verifies the vehicle movements/vehicle actions (i.e. execution policy) does not result is a failure by determining the safety of the vehicles movement traveling on the travel route via simulation.
Furthermore, if any components fail, the execution policy will also fail since the vehicle cannot execute an action within the execution policy.  For example, information regarding speed, braking, steering, route, road condition, etc. are all collected and used during the simulation of the vehicles movement from source to destination (i.e. execution policy).  Unless the safety is guaranteed with zero possibility of failure resulting from the simulation, the execution of the vehicles movement will not occur to ensure safety of the vehicle and its occupants.  

[Kawamoto Paragraph 14], A verification result acquired by the verification section is a traveling result simulated by the external verification apparatus in the autonomous driving mode using the personalization function stored in the learning result storage section. 
[Kawamoto Paragraph 104], When the decision result can be considered safe with no possibility of accidents even after correction of the command with a personalization function, the personalization function updating section 95 reads the personalization function stored in the learning result storage section 92 and whose safety is guaranteed by the verification apparatus 13, 
[Kawamoto Paragraph 93], The route planning section 74 plans a traveling route of the own vehicle based on global information supplied from the global map processing section 73 and supplies the route to the behavior planning section 75 as route planning information.
[Kawamoto Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action. More specifically, the behavior planning section 75 determines, for example, a steering angle of the steering, braking timing, accelerator opening angle, and so on required to change the lane as a deliberate action when it is necessary to change the lane because of the relationship between the route such as turning right or left next and the currently travelled lane based on detailed road shape and travelled lane information, local information, and route information found from the global information. The behavior planning section 75 supplies the command associated with the deliberate action to the autonomous driving control section 53.
[Paragraph 248], Further, information about in-vehicle environment may include one or a plurality of pieces of information from among in-vehicle (at driver's seat, assistant driver's seat, and each passenger's seat) environment measured values (e.g., temperature, humidity, air flow, vibration, noise, illuminance, oxygen concentration), data of sensors mounted to the target motor activation states of safety apparatuses such as ABS (Antilock Brake System), TCS (Traction Control System), LKAS (Lane Keep Assist System), and ACC (Adaptive Cruise Control), and failure-related information or warning information and error information.   
[Kawamoto Paragraph 256], verification result decision section 94 decides, based on a verification result, whether or not the corrected action using the personalization function has realized problem-free driving in a virtual space.
[Kawamoto Paragraph 102], The verification apparatus 13 is an apparatus realized, for example, by cloud computing. When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification result. To be more specific, the verification apparatus 13 corrects the command virtually determined by the autonomous driving control section 53 using the personalization function and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thereby reproducing autonomous driving using the personalization function, recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11. It should be noted that a detailed configuration of the verification apparatus 13 will be described later with reference to FIG. 15.

Thus, the examiner believes the rejection should be sustained.
Regarding claim 6 Appellant(s) argue:

Appellant argues (page 18 paragraph 1) “In particular, Appellant respectfully submits that the combination of Kawamoto and Bhatia fails to teach or reasonably suggest at least the features of claim 6 reciting performing a plurality of execution s of the requested task based on the execution policy, observing whether each execution of the requested task results in a failure result, and determining the probability that the result of the performance of the requested task will be the failure result based on the obtained observation of the plurality of executions of the requested task.”

The examiner submits to The Board that the above limitation is taught by the cited references Kawamoto in view of Bhatia.

	Kawamoto explicitly discloses observing/collecting various information from vehicles environment to simulate the movements of the vehicle (i.e. plurality of individual movement of a vehicles components).  For example, braking and steering involves actions from numerous components of the vehicle.  Simulation of the vehicles 
	A person with ordinary skill in the art before the effective filing date of the invention would easily recognize there is no purpose of repeated simulation without observing the previous simulation (i.e. tasks) and correcting failed task(s) within the simulation.  Since, the previous failed simulation produces definitive possibility of failure. The probability/possibility of failure must me known to avoid subsequent simulations which will definitively introduce the same failure result.  Therefore, any corrective action(s) is/are actions that correct task(s) to remove any possibility of failure from previous simulation(s).
 
[Kawamoto Paragraph 5], Incidentally, sensors are installed in motor vehicles to monitor a variety of conditions such as speed, acceleration, and position. In autonomous driving, a next action is determined on the basis of ever-changing detection results detected by these various sensors.
[Kawamoto Paragraph 102], The verification apparatus 13 is an apparatus realized, for example, by cloud computing. When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification corrects the command virtually determined by the autonomous driving control section 53 using the personalization function and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thereby reproducing autonomous driving using the personalization function, recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11. It should be noted that a detailed configuration of the verification apparatus 13 will be described later with reference to FIG. 15.

Thus, the examiner believes the rejection should be sustained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/DONG U KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        

Conferees:
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.